Citation Nr: 1109824	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  04-39 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

The Board of Veterans' Appeals (Board) notes that the rating decision is not included in the claims file.  The claims file was lost and subsequently rebuilt.  The first document regarding this issue associated with the claims file is the July 2009 supplemental statement of the case (SSOC) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The issue of entitlement to an increased evaluation for service connected posttraumatic stress disorder had been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record does not show that a lumbar spine disability was incurred in service or manifested within one year after service, that there was continuity of symptomatology of a spine disability since service, or that a spine disability is related to service.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, as noted above, the original claims file of the Veteran was lost.  As such, a VCAA letter is not associated with the claims file.  A March 2006 letter was provided to the Veteran that includes the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As the VCAA letter is not associated with the claims file, the Board is unable to determine if the notice was adequate.  However, even assuming the letter was inadequate, the evidence of record does not show prejudice to the Veteran.  The Board notes that the Veteran and his representative were made aware that the file was lost and neither the Veteran nor his representative has indicated that there was inadequate VCAA notice.  

In this regard, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law. Id. 

In this case, the Board finds that the appellant had actual knowledge of what was necessary to substantiate his claim.  The Veteran's statements, particularly those given during the December 2006 VA examination, show that he had actual knowledge of the requirements for service connection.  The Veteran described an in-service injury and that he had back pain since service.  Additionally, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support his claim based on notice that was provided to the appellant during the course of the appeal.  Specifically, the July 2009 and June 2010 supplemental statements of the case advised his of the elements of service connection as well as presumptive service connection.  For the foregoing reasons, the Board finds that even if the VCAA notice that was sent to the Veteran was inadequate, it did not affect the essential fairness of the adjudication of the claim and, therefore, such error is harmless.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214 and VA medical records.  The Board notes that the service treatment records were originally unavailable, but since the August 2009 Board remand, the separation examination as well as National Guard records have been associated with the claims file along with the personnel records.   

The Board notes, however, that the other treatment record that were associated with the claims file prior to its being lost remain unavailable.   The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also recognizes that VA has a heightened obligation to search for alternate medical records when service medical records are not available and must also provide an explanation to the veteran regarding VA's inability to obtain his service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The record reflects that the RO made requests to the Veteran for additional records and requested records from the Personnel Information Exchange System (PIES).  The Board notes that some of the service medical records were obtained and there was evidence of written efforts in the file for the remaining records but all efforts had been exhausted and further attempts were futile.  See 38 U.S.C.A. § 5103A (b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Board finds that the RO substantially complied with its August 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, a VA opinion with respect to the issue on appeal was obtained in December 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient.  The VA examiner indicated that the active duty medical records were reviewed.  The examiner also referred to the post post-service medical records.  The examiner considered the statements of the appellant and provided an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran asserts that he has a lumbar spine disability that was incurred in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the Veteran has a current diagnosis of a lumbar spine disability.  In treatment records in 1991 as well as in the December 2006 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  

The available service treatment records include the separation examination.  In July 1968, the Veteran reported that he did not have back trouble of any kind.  Additionally, his spine was clinically evaluated as normal.  The National Guard periodic examinations also show that the Veteran reported that he did not have recurrent back pain in December 1985 or April 1990.  The clinical examinations in December 1985 and April 1990 show a normal spine.  A letter from an orthopedic surgeon dated in 1991 provided that the Veteran had a diagnosis of degenerative joint disease at L5-S1 and probable spine stenosis.  

In the December 2006 VA Compensation and Pension Examination, the Veteran reported that his back became symptomatic in 1967 after lifting a heavy object.  The Veteran indicated that he was seen by a physician in service, given analgesics and given light duty for two weeks.  The Veteran also indicated that he had a second back injury in 1968 in Vietnam.  He reported that he was treated with pain pills and limited duty.  He noted that he eventually returned to full duty as a truck driver and completed his enlistment.  The examiner noted that he reviewed the service treatment records which revealed that the Veteran was seen on a single occasion for his back.  The examiner quoted that this incident was for a "knot on the back" in September 1967.  The examiner also noted that there were no other back problems in the service treatment records.  Additionally, the separation physical in July 1968 did not mention back problems.  

During the examination, the Veteran reported that after leaving service in 1968, his back pain persisted.  He stated that he saw a chiropractor four to six times per year with temporary relief.  He indicated that in 1991 he saw an orthopedist that diagnosed the Veteran with degenerative disc disease of the lumbar spine, but did not made reference to the injuries to the lower back in service.  The examiner noted that the Veteran had not undergone definitive treatment other than the chiropractic manipulations since separation from service.  After a physical examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  

The VA examiner found that the Veteran's in service treatment records made no reference to significant back problems.  Further, the post-service records from the private physician in 1991 made no reference to pre-existing service connected back problems.  The examiner noted, however, that in 1991 a pars interarticularis defect was noted on the right, which was compared to a July 2002 x-ray which made no mention of the defect in the pars.  The July 2002 x-rays revealed only mild to moderate degenerative changes.  The VA examiner opined that the Veteran's lower back condition was a result of time and wear and tear alone.  The examiner concluded that there was no evidence whatsoever that the Veteran's current back complaints were related to events which occurred while on active duty.  

Based on the foregoing, the Board finds that service connection is not warranted.  Initially, the Board notes that there is no medical evidence depicting symptoms of or a diagnosis of degenerative disc disease within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, although there is a current diagnosis, the service treatment records do not show a chronic disability in service.  After affording the Veteran the benefit of the doubt that there were incidents in service as he described where he sought treatment for back pain, the separation examination does not show a lumbar spine disability.  In fact, the Veteran reported that he did not have back trouble of any kind in July 1968.   Therefore, even after affording the Veteran the benefit of the doubt because some of the service records are unavailable, a chronic disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  After service, the periodic examinations in 1985 and 1990 show no reports of back pain and a normal clinical evaluation of the spine.   The Board acknowledges the Veteran's statements that he had experienced back pain since service.  In this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002). Moreover, although lay persons are competent to describe any such symptomatology, they are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  

In this case, however, the lay statements concerning the onset of symptoms of his back pain are contradicted by the remaining evidence of record.  The Veteran's own statements in December 1985 and April 1990 that he did not have recurrent back pain contradict his current statements that pain was present since service.  The Board finds that the inconsistent statements weigh against their credibility.  The Board also notes that at the time of the 1985 and 1990 statements that he did not have back pain, there was no reason for the Veteran to be less than forthright with his symptoms.  For these reasons, the Board finds the Veteran's assertions of continuity to be not credible. See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

The Board also notes that the evidence of record does not show a nexus between the current back disability and an incident service.   Arguably, the VA examiner had all the service treatment records available for review.  The examiner considered the Veteran's statements of an in service injury as well as the evidence of treatment in service.  The VA examiner, however, did not find that the Veteran's back disability was related to service.  In fact, the examiner found that the current disability was due to time and wear and tear.  While the Board acknowledges that lay statement could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's injuries in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding a nexus between his current lumbar spine disability and an incident in service to be of little probative value as he is not competent to opine on such a complex medical question. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board has considered the available evidence of record, the Veteran's statements and afforded the benefit of the doubt to the Veteran.  The evidence, however, does not show continuity of symptomatology or a nexus between the current disability and service.  As such, the Board finds that the evidence of record preponderates against the Veteran's claim for service connection.  Therefore, service connection for the lumbar spine disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for degenerative joint disease of the lumbar spine is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


